        Case 1:04-cr-10029-GAO Document 573 Filed 03/01/19 Page 1 of 1

                                                                        FiLED
                                                                  IN CLERKS OFFICE
                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSEIIS
                                                                 lUIS M.~R - I AH fl: 09

                                                   )              U.S. DiSTR:cr GOURT
United States of America                           )               DISTRICT OF liASS.
                                                   )
                                                   )
               v.                                  )          C.A. No. 04-cr-10029-GAO
                                                   )
                                                  )
Daniel E. Carpenter                               )
                                                  )
                                                  )

                                     NOTICE OF APPEAL



       Notice is hereby given that Daniel E. Carpenter, the Defendant in the above-

named matter, hereby appeals to the United States Court of Appeals for the First Circuit

from the District of Massachusetts entered in this action on February 20, 2019. See Dkt.

No. 572.

                                                              Respectfully submitted,



Date:February 28, 2019

                                                              18 Pond Side Lane
                                                              West Simsbury, CT 06092




                                     Certificate of Service

       I, Daniel E. Carpenter, certify that I have caused a copy of this Notice of Appeal to be

served by express mail a copy of the same to Robert M. Farrell, Clerk of Court, at I Courthouse

Way, Boston, MA 02210 on February 28, 2019.

Date:February 28, 20 I 9
